DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. Applicant has argued that the new limitation of “final material strength which is a material strength that is no longer increasing” overcomes the previous 112(b) rejection however the new language is not supported by the original disclosure which is silent to any material property “that is no longer increasing” and materials can reach a desired final material strength by having a decreasing strength that stops decreasing as discussed below. As such the limitation is considered new matter.
Applicant has argued that the new limitation of “increased stability in comparison to conventional gingiva parts” overcomes the previous 112(b) rejection however there has not been provided any clear relation between what the stability would have been in the vague term “conventional gingiva parts” in relation to the asserted increase in stability. The cited art of Boku shows a final gingival part made of solid material and thus would have a stability which would be greater than the products of Boku with a non-solid or bubble containing modification of Boku. 
Applicant has argued that the prior art of Boku fails to provide for the new limitations however the new limitations are all directed to further process limitations that would be used to fabricate the  product. As such while the final product structures implied by the process steps are considered when assessing the patentability the new limitations do not provide any discernable  structural differences from the product cited in the prior art of Boku et al.. The limitation to the hole being fabricated to have locations is provide by the cited holes in Boku. The process steps of forming those holes from virtual information do not add specific structure to their locations, nor would the broad term “virtual 
The addition of the process limitations “ in combination with said stored virtual information and a machine for subtractively or additively manufacturing dental prosthesis” further fails to provide discernable structural differences to a location of the retention pocket, only that the gingiva part would have a retention pocket in a first location and the actual structure of the pocket would be manufactured in a desired location and the prior art of Boku does have a gingiva formed by a process that forms the pockets in desired locations.  Applicant’s disclosure makes clear in paragraph [0028] that “The one or more dental implants must first be surgically placed within the dental patient's mouth in order to thereafter attach the dental prosthesis to the dental implant.” It is the surgically placed implants that are already present that applicant uses as the virtual data to create the prosthesis and as such the resulting device has to have structure that allows it to connect to those previously placed implants. This is the same as the cited prior art of Boku which has implants already in place in the jaw and an impression is taken which provides the data for the placement of the pockets and injection channel and would provide for a final product substantially identical to the claimed final product. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19-23, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 19 recites the new limitation of “which is a material strength that is no longer increasing”, however the original disclosure fails to provide support for such a limitation. There is no recitation that a final material strength is one which was increasing nor would no longer be increasing and is at most silent to any specific definition of what “final material strength” would be.
Any claim depending upon claim having new matter, also contains the same new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the indefinite term “final material strength which is a material strength that is no longer increasing”, however this renders the claim indefinite as the terms “no longer increasing” fail 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “a reduction” in the formation of bubbles, and the claim also recites a “substantial reduction” in the formation of bubbles which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boku et al. (US 2014/0023989 A1).
Regarding Claim 19, Boku discloses a dental prosthesis (see Fig 25A) comprising: a fabricated gingiva part (element 10), the fabricated gingiva part being fabricated out of a gingiva colored material having a final material strength (paragraphs [0159]-[0160]); holes that form at least one retention pocket and having physical locations (interior space at element 10c) and at least one injection channel (element 10h); wherein the at least one retention pocket has a first location in the fabricated gingiva; and wherein the at least one injection channel has a second location in the fabricated gingiva part, the at least one injection channel extending from the retention pocket to an exterior of the fabricated gingiva part wherein the fabricated gingiva part has increased stability due to a reduction or substantially reduction in the formation of bubbles as a result of the automatic generation of the at least one retention pocket and the at least one injection channel (paragraphs [0149] and [0148] disclose automatic generation of the device by CAD/CAM methods such as injection molding, that do not require assembly by a technical; [0165] discloses increased stability/prevention of degrading; also [0165]-[017] discloses the device formed of stable, durable, and consistent material such as nylon-based thermoplastic resin, which is used in the disclosed injection-molding CAD/CAM processes).
Regarding claim 19, while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of 
Therefore, as the steps of “based on stored virtual information” and “generated by use of a processor in combination with said stored virtual information and a machine for subtractively or additively manufacturing dental prostheses”, and “said automatic generation of the locations of the at least one retention pocket and at the least one injection channel causes the fabricated gingiva part to have increased stability, in comparison to conventional gingiva parts” do not impart a physical limitation which differentiates over the prior art, Boku discloses the claimed structures final product structures: at least one retention pocket (interior space at 10c) having a first location in the fabricated gingiva part (10);and at least one injection channel (10h) having a second location in the fabricated gingiva part (10)) is considered as reading on the limitations "holes being fabricated to have physical locations that are based on stored virtual information", “a first location in the fabricated gingiva part which is an automatically generated location that is generated by a processor in combination with said stored virtual information and a machine for subtractively or additively manufacturing dental prostheses”, and “a second location in the fabricated gingiva part which is an automatically generated location that is generated by the processor in combination with said stored virtual information and a machine for subtractively or additively manufacturing dental prostheses”. See response to arguments above for further clarification on product by process limitations..
Regarding Claim 20, Boku discloses at least one manufactured tooth (10).
Regarding Claims 21-22, Boku discloses the retention pocket is larger than a matrix (Fig. 27C, #13) that corresponds to a ball attachment (see also e.g. Figs 4A and AB, #83 is a ball attachment corresponding to matrix #13) of a dental implant; wherein the retention pocket includes the matrix (Fig. 27A, #13 and 19 as disclosed in [0251)).

Regarding Claim 27, the first location and the second location are based on at least one of measurement values that are above defined thresholds related to a minimal thickness of the fabricated gingiva part (Figs. 27A and 27B, (15) and [0151]-[0154]: the first location within the gingiva part (10c, 33) is based on measurements defined by allowance portion (15) which defines a minimal thickness threshold of the fabricated gingiva part at surface (33)); or measurement values that are below defined thresholds related to the minimal thickness of the fabricated gingiva part (15 and surface 32 defines measurement values that are below defined thresholds related to the minimal thickness of the fabricated gingiva part (33, 10c)); or measurement values related to a positioning and angulation of the injection channel (Fig. 27A, (10h) illustrates angulation and positioning of the second location relative to defined dimensions of the first location as set forth above (paragraphs [0255]-[0266]: element 10c is positioned to connect outer surface of the denture base with the retention pocket/first location 10c/33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/18/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772